


110 HR 3285 IH: Ban Asbestos in America Act of

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3285
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Toxic Substances Control Act to reduce the
		  health risks posed by asbestos-containing products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ban Asbestos in America Act of
			 2007.
		2.FindingsCongress finds that—
			(1)(A)the Administrator of the
			 Environmental Protection Agency has classified asbestos as a category A human
			 carcinogen, the highest cancer hazard classification for a substance;
			 and
				(B)the International Agency for Research
			 on Cancer has classified asbestos as a class 1 human carcinogen;
				(2)many people in the
			 United States incorrectly believe that—
				(A)asbestos has been
			 banned in the United States; and
				(B)there is no risk
			 of exposure to asbestos through the use of new commercial products;
				(3)the United States
			 Geological Survey reported that, in 2006, the United States used 2,000 metric
			 tons of asbestos, of which approximately—
				(A)55 percent was
			 used in roofing products;
				(B)26 percent was
			 used in coatings; and
				(C)19 percent was used
			 in other products, such as friction products;
				(4)the Department of
			 Commerce estimates that the United States imports more than $100,000,000 of
			 brake parts per year;
			(5)available evidence
			 suggests that—
				(A)imports of some
			 types of asbestos-containing products are increasing; and
				(B)some of those
			 products are imported from foreign countries in which asbestos is poorly
			 regulated;
				(6)there is no known
			 safe level of exposure to asbestos;
			(7)even low levels of
			 exposure to asbestos may cause asbestos-related diseases, including
			 mesothelioma;
			(8)millions of workers
			 in the United States have been, and continue to be, exposed to dangerous levels
			 of asbestos;
			(9)worker deaths from
			 noncancerous lung disease can occur at levels of exposure to asbestos below the
			 levels allowed by the Occupational Safety and Health Administration as of the
			 date of enactment of this Act;
			(10)families of
			 workers are put at risk because of asbestos brought home by the workers on the
			 shoes, clothes, skin, and hair of the workers;
			(11)approximately
			 1/3 of mesothelioma victims were exposed to asbestos while
			 serving the United States on Navy ships or shipyards;
			(12)the National
			 Institutes of Health reported to Congress in 2006 that mesothelioma is a
			 difficult disease to detect, diagnose, and treat;
			(13)the Environmental
			 Working Group estimates that as many as 10,000 citizens of the United States
			 die each year from mesothelioma and other asbestos-related diseases;
			(14)(A)mesothelioma responds
			 poorly to conventional chemotherapy; and
				(B)although new combination treatments
			 for mesothelioma have demonstrated some benefits—
					(i)the median survival period for
			 mesothelioma is only 1 year after diagnosis of the disease; and
					(ii)the majority of mesothelioma
			 patients die within 2 years of diagnosis of the disease;
					(15)in hearings
			 before Congress in the early 1970s, the example of asbestos was used to justify
			 the need for comprehensive legislation on toxic substances;
			(16)in 1976, Congress
			 passed the Toxic Substances Control Act (15 U.S.C. 2601 et seq.);
			(17)in 1989, the
			 Administrator promulgated final regulations under title II of the Toxic
			 Substances Control Act (15 U.S.C. 2641 et seq.) to phase out asbestos in
			 consumer products by 1997;
			(18)in 1991, the
			 United States Court of Appeals for the 5th Circuit overturned portions of the
			 regulations, and the Federal Government did not appeal the decision to the
			 Supreme Court;
			(19)as a result,
			 while new applications for asbestos were banned, asbestos is still being
			 imported and used in some consumer and industrial products in the United
			 States;
			(20)the National
			 Cancer Institute recognizes a clear need for new agents to improve the outlook
			 for patients with mesothelioma and other asbestos-related diseases;
			(21)the National
			 Institutes of Health should continue to improve detection, treatment, and
			 management of asbestos-related diseases, such as mesothelioma, including by
			 providing continued support for the pleural mesothelioma treatment and research
			 program and peritoneal surgical initiatives;
			(22)given the risk of
			 asbestos exposure for members and veterans of the Armed Forces, the Department
			 of Defense has an obligation to study diseases related to asbestos exposure in
			 the military and veteran population, including by conducting research in
			 coordination with the National Institutes of Health on the early detection and
			 treatment of mesothelioma;
			(23)asbestos has been
			 banned in 40 countries, including Argentina, Australia, Austria, Belgium,
			 Chile, Croatia, the Czech Republic, Denmark, Estonia, Finland, France, Germany,
			 Iceland, Ireland, Italy, Japan, Latvia, Luxembourg, the Netherlands, Norway,
			 Poland, Portugal, Saudi Arabia, the Slovak Republic, Spain, Sweden,
			 Switzerland, and the United Kingdom;
			(24)asbestos was
			 banned throughout the European Union in 2005; and
			(25)banning asbestos
			 from being used in or imported into the United States will provide certainty to
			 manufacturers, builders, environmental remediation firms, workers, and
			 consumers that after a specific date, asbestos will not be used or added to new
			 construction and manufacturing materials used in this country.
			3.Asbestos-containing
			 products
			(a)In
			 generalTitle II of the Toxic Substances Control Act (15 U.S.C.
			 2641 et seq.) is amended—
				(1)by
			 inserting before section 201 (15 U.S.C. 2641) the following:
					
						AGeneral
				provisions
						;
					and(2)by adding at the
			 end the following:
					
						BAsbestos-containing
				products
							221.DefinitionsIn this subtitle:
								(1)Asbestos-containing
				productThe term asbestos-containing product means
				any product (including any part) to which asbestos is deliberately or knowingly
				added or in which asbestos is deliberately or knowingly used in any
				concentration.
								(2)Biopersistent
				durable fiber
									(A)In
				generalThe term biopersistent durable fiber means a
				silicate fiber that—
										(i)occurs naturally
				in the environment; and
										(ii)is
				similar to asbestos in—
											(I)resistance to
				dissolution;
											(II)leaching;
				and
											(III)other physical,
				chemical, or biological processes expected from contact with lung cells and
				other cells and fluids in the human body.
											(B)InclusionsThe
				term biopersistent durable fiber includes—
										(i)richterite;
										(ii)winchite;
										(iii)erionite;
				and
										(iv)non-asbestiform
				varieties of amosite, crocidolite, anthophyllite, tremolite, and
				actinolite.
										(3)Contaminant-asbestos
				productThe term contaminant-asbestos product means
				any product that contains asbestos as a contaminant of any mineral or other
				substance, in any concentration.
								(4)Distribute in
				commerce
									(A)In
				generalThe term distribute in commerce has the
				meaning given the term in section 3.
									(B)ExclusionsThe
				term distribute in commerce does not include—
										(i)an
				action taken with respect to an asbestos-containing product in connection with
				the end use of the asbestos-containing product by a person that is an end user;
				or
										(ii)distribution of
				an asbestos-containing product by a person solely for the purpose of disposal
				of the asbestos-containing product in compliance with applicable Federal,
				State, and local requirements.
										(5)FiberThe
				term fiber means an acicular single crystal or similarly elongated
				polycrystalline aggregate particle with a length to width ratio of 3 to 1 or
				greater.
								(6)PersonThe
				term person means—
									(A)any
				individual;
									(B)any corporation,
				company, association, firm, partnership, joint venture, sole proprietorship, or
				other for-profit or nonprofit business entity (including any manufacturer,
				importer, distributor, or processor);
									(C)any Federal,
				State, or local department, agency, or instrumentality; and
									(D)any interstate
				body.
									222.National
				Institute for Occupational Safety and Health study
								(a)In
				generalThe National Institute for Occupational Safety and Health
				shall conduct a study and, not later than 18 months after the date of enactment
				of this subtitle, submit to the Administrator, the Committees on Environment
				and Public Works and Health, Education, Labor, and Pensions of the Senate, and
				other Federal agencies, as appropriate, a report containing—
									(1)a description of
				the current state of the science relating to—
										(A)the disease
				mechanisms and health effects of exposure to asbestos and other biopersistent
				durable fibers; and
										(B)methods for
				measuring and analyzing asbestos;
										(2)a description of
				the current status of labeling practices relating to asbestos-containing
				material; and
									(3)recommendations
				for future asbestos-related disease research and exposure assessment practice
				needs.
									(b)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this section.
								223.Prohibition on
				asbestos-containing products
								(a)In
				generalSubject to subsection (b), the Administrator shall
				promulgate—
									(1)not later than 1
				year after the date of enactment of this subtitle, proposed regulations
				that—
										(A)prohibit persons
				from importing, manufacturing, processing, or distributing in commerce
				asbestos-containing products; and
										(B)provide for
				implementation of subsections (b) and (c); and
										(2)not later than 2
				years after the date of enactment of this subtitle, final regulations that,
				effective beginning 60 days after the date of promulgation, prohibit persons
				from importing, manufacturing, processing, or distributing in commerce
				asbestos-containing products.
									(b)Exemptions
									(1)In
				generalAny person may petition the Administrator for, and the
				Administrator may grant, an exemption from the requirements of subsection (a)
				if the Administrator determines that—
										(A)the exemption
				would not result in an unreasonable risk of injury to public health or the
				environment; and
										(B)the person has
				made good faith efforts to develop, but has been unable to develop, a
				substance, or identify a mineral, that—
											(i)does not present
				an unreasonable risk of injury to public health or the environment; and
											(ii)may be
				substituted for an asbestos-containing product.
											(2)Terms and
				conditionsAn exemption granted under this subsection shall be in
				effect for such period (not to exceed 1 year) and subject to such terms and
				conditions as the Administrator may prescribe.
									(3)Governmental
				useThe Administrator shall provide an exemption from the
				requirements of subsection (a), without review or limit on duration, if the
				exemption for an asbestos-containing product is—
										(A)sought by the
				Secretary of Defense and the Secretary certifies, and provides a copy of that
				certification to Congress, that—
											(i)use of the
				asbestos containing product is necessary to the critical functions of the
				Department;
											(ii)no reasonable
				alternatives to the asbestos containing product exist for the intended purpose;
				and
											(iii)use of the
				asbestos containing product will not result in an unreasonable risk to health
				or the environment; or
											(B)sought by the
				Administrator of the National Aeronautics and Space Administration and the
				Administrator of the National Aeronautics and Space Administration certifies,
				and provides a copy of that certification to Congress, that—
											(i)the
				asbestos-containing product is necessary to the critical functions of the
				National Aeronautics and Space Administration;
											(ii)no reasonable
				alternatives to the asbestos-containing product exist for the intended purpose;
				and
											(iii)the use of the
				asbestos-containing product will not result in an unreasonable risk to health
				or the environment.
											(c)Disposal
									(1)In
				generalExcept as provided in paragraph (2), not later than 2
				years after the date of enactment of this subtitle, each person that possesses
				an asbestos-containing product that is subject to the prohibition established
				under this section shall dispose of the asbestos-containing product, by a means
				that is in compliance with applicable Federal, State, and local
				requirements.
									(2)ExemptionNothing
				in paragraph (1)—
										(A)applies to an
				asbestos-containing product that—
											(i)is
				no longer in the stream of commerce; or
											(ii)is in the
				possession of an end user; or
											(B)requires that an
				asbestos-containing product described in subparagraph (A) be removed or
				replaced.
										224.Public
				education program
								(a)In
				generalNot later than 1 year
				after the date of enactment of this subtitle, the Administrator, in
				consultation with the Chairman of the Consumer Product Safety Commission, the
				Director of the Centers for Disease Control and Prevention, and the Secretary
				of Labor, shall establish a plan—
									(1)to increase
				awareness of the dangers posed by—
										(A)asbestos-containing
				products and contaminants in homes and workplaces; and
										(B)asbestos-related
				diseases;
										(2)to provide current
				and comprehensive information to asbestos-related disease patients, family
				members of patients, and front-line health care providers on—
										(A)the dangers of
				asbestos exposure;
										(B)asbestos-related
				labeling information;
										(C)health effects of
				exposure to asbestos;
										(D)symptoms of
				asbestos exposure; and
										(E)available and
				developing treatments for asbestos-related diseases, including clinical
				trials;
										(3)to encourage
				asbestos-related disease patients, family members of patients, and front-line
				health care providers to participate in research and treatment endeavors
				relating to asbestos; and
									(4)to encourage
				health care providers and researchers to provide to asbestos-related disease
				patients and family members of patients information relating to research,
				diagnostic, and clinical treatments relating to asbestos.
									(b)Greatest
				risksIn establishing the program, the Administrator shall give
				priority to asbestos-containing products and contaminant-asbestos products used
				by consumers and workers that pose the greatest risk of injury to human
				health.
								(c)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
								.
				(b)Conforming
			 amendmentThe table of contents in sections 1 of the Toxic
			 Substances Control Act (15 U.S.C. prec. 2601) is amended—
				(1)by inserting
			 before the item relating to section 201 the following:
					
						
							Subtitle A–General
				provisions
						
						;
					and(2)by adding at the
			 end of the items relating to title II the following:
					
						
							Subtitle B—Asbestos-containing products
							Sec. 221. Definitions.
							Sec. 222. National Institute for Occupational Safety and Health
				study.
							Sec. 223. Prohibition on asbestos-containing
				products.
							Sec. 224. Public education
				program.
						
						.
				4.Asbestos-related
			 diseases
			(a)In
			 generalSubpart 1 of part C
			 of title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended
			 by adding at the end the following:
				
					417E.Research on
				asbestos-related diseases
						(a)In
				generalThe Secretary, acting
				through the Director of NIH and the Director of the Centers for Disease Control
				and Prevention, shall expand, intensify, and coordinate programs for the
				conduct and support of research on diseases caused by exposure to asbestos,
				particularly mesothelioma, asbestosis, and pleural injuries.
						(b)AdministrationThe
				Secretary shall carry out this section in collaboration with—
							(1)the Administrator
				of the Agency for Toxic Substances and Disease Registry;
							(2)the Director of
				the National Institute for Occupational Safety and Health; and
							(3)the head of any
				other agency, as the Secretary determines to be appropriate.
							(c)Asbestos-related
				disease registry
							(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Director of the Centers for Disease Control and Prevention, in
				cooperation with the Director of the National Institute for Occupational Safety
				and Health and the Administrator of the Agency for Toxic Substances and Disease
				Registry, shall establish a mechanism by which to obtain, coordinate, and
				provide data and specimens from—
								(A)State cancer
				registries and other cancer registries;
								(B)the National
				Mesothelioma Virtual Registry and Tissue Bank; and
								(C)each entity
				participating in the asbestos-related disease research and treatment network
				established under section 417F(a).
								(2)TreatmentThe
				data and specimens described in paragraph (1) shall form the basis for
				establishing a national clearinghouse for data and specimens relating to
				asbestos-related diseases, with a particular emphasis on mesothelioma.
							(d)Authorization of
				appropriationsIn addition to amounts made available for the
				purposes described in subsection (a) under other law, there are authorized to
				be appropriated to carry out this section such sums as are necessary for fiscal
				year 2008 and each fiscal year thereafter.
						417F.Asbestos-related
				disease research and treatment network
						(a)EstablishmentFor each of fiscal years 2008 through 2012,
				the Director of NIH, in collaboration with other applicable Federal, State, and
				local agencies and departments, shall establish and maintain an
				asbestos-related disease research and treatment network (referred to in this
				section as the Network) to support the detection, prevention,
				treatment, and cure of asbestos-related diseases, with particular emphasis on
				malignant mesothelioma.
						(b)InclusionsThe
				Network shall include—
							(1)intramural
				research initiatives of the National Institutes of Health; and
							(2)at least 10
				extramural asbestos-related disease research and treatment centers, as selected
				by the Director of NIH in accordance with subsection (c).
							(c)Extramural
				asbestos-related disease research and treatment centers
							(1)In
				generalFor each fiscal year during which the Network is operated
				and maintained under subsection (a), the Director of NIH shall select for
				inclusion in the Network not less than 10 nonprofit hospitals, universities, or
				medical or research institutions incorporated or organized in the United States
				that, as determined by the Director of NIH—
								(A)have exemplary
				experience and qualifications in research and treatment of asbestos-related
				diseases;
								(B)have access to an
				appropriate population of patients with asbestos-related diseases; and
								(C)are geographically
				distributed throughout the United States, with special consideration given to
				areas of high incidence of asbestos-related diseases.
								(2)RequirementsEach
				center selected under paragraph (1) shall—
								(A)be chosen by the
				Director of NIH after competitive peer review;
								(B)conduct laboratory
				and clinical research, including clinical trials, relating to—
									(i)mechanisms for
				effective therapeutic treatment of asbestos-related diseases;
									(ii)early detection
				and prevention of asbestos-related diseases;
									(iii)palliation of
				asbestos-related disease symptoms; and
									(iv)pain management
				with respect to asbestos-related diseases;
									(C)offer to
				asbestos-related disease patients travel and lodging assistance as
				necessary—
									(i)to
				accommodate the maximum number of patients practicable; and
									(ii)to serve a number
				of patients at the center sufficient to conduct a meaningful clinical
				trial;
									(D)seek to
				collaborate with at least 1 medical center of the Department of Veterans
				Affairs to provide research benefits and care to veterans who have suffered
				excessively from asbestos-related diseases, particularly mesothelioma;
				and
								(E)coordinate the
				research and treatment efforts of the center (including specimen sharing and
				use of common infomatics) with other entities included in—
									(i)the Network;
				and
									(ii)the National
				Virtual Mesothelioma Registry and Tissue Bank.
									(3)Period of
				inclusionA center selected by the Director of NIH under this
				subsection shall be included in the Network for—
								(A)the 1-year period
				beginning on the date of selection of the center; or
								(B)such longer period
				as the Director of NIH determines to be appropriate.
								(d)GrantsThe
				Director of NIH shall provide to each center selected for inclusion in the
				Network under subsection (c) for the fiscal year a grant in an amount equal to
				$1,000,000 to support the detection, prevention, treatment, and cure of
				asbestos-related diseases, with particular emphasis on malignant
				mesothelioma.
						(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2008 through 2012.
						417G.Department of
				Defense research
						(a)In
				generalThe Secretary, acting
				through the United States Army Medical Research and Materiel Command, shall
				support research on mesothelioma and other asbestos-related diseases that has
				clear scientific value and direct relevance to the health of members and
				veterans of the Armed Forces, in accordance with the appropriate
				congressionally directed medical research program, with the goal of advancing
				the understanding, early detection, and treatment of asbestos-related
				mesothelioma and other asbestos-related diseases.
						(b)AdministrationThe
				Secretary shall carry out this section in collaboration with—
							(1)the Director of
				NIH;
							(2)the Director of
				the National Institute of Occupational Safety and Health; and
							(3)the head of any
				other agency, as the Secretary determines to be appropriate.
							(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as are necessary for fiscal year 2008 and each
				fiscal year
				thereafter.
						.
			
